DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 13, 14, 16, 17 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 4, 6, 7, 13, 14, 16, 17 describe the detection and analysis of a blur or blob.  The examiner is not sure exactly what is meant by the inclusion of a blur or a blob in the claims and how such terminology is different from and image of a ball or other objects.  The extent of the difference between a ball and a blur or blob is not well defined and what would encompass a blur or a blob are not defined.
	Claims 22 claims a radar device unable to reliably track golf shots with certain characteristics.  The specification as originally filed does not define what constitutes a radar device that cannot track golf shots with the characteristics claimed.  As such, the claim limitations are considered indefinite for not positively bounding the subject matter for which patent protection is sought.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-6, 8-10, 11-16, 18-20 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US 6,179,720 B1) in view of Asghar (US 2019/0391254 A1).

	Regarding claims 1 and 11, Rankin teaches a method for determining shot characteristics (See 5:13+ and 3:50+), determining of the shot location (See 5:13+) and if no correspondence is found between the two locations and the two different launch times transmitting the data to a display at the launch area (See 3:50+).  Asghar teaches using imaging to determine a signature of a golf shot launched from different areas wherein the imager determines from the data first shot characteristics for a first shot which includes the location and time (See [0017+ and 0068+]), and the utilization of sensor data that is from a different or further sensor arrangement (See [0068+]).  With regards to the specific arrangement of the method steps, one can reference the courts holding in In re Burhans which states “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Rankin with the teaching of Asghar to allow multiple objects to be tracked (See [0068+]) and to obtain motion characteristics that may be used to further characterize the path of the moving object for later analysis (See [0017+]). 




	Regarding claims 2 and 12, Rankin teaches the transmission of the data or shot signature/characteristics to a display based on correspondence to correlation or no correlation of different shot locations.  (See 3:50+)  


	Regarding claims 3-6, 8-10, 13-16 and 18-20, Asghar teaches:
(Claims 3 and 13)  the determination of a moving object using a radar and camera systems which the examiner considers to be a “blob” that includes moving object characteristics (See [0017+])
(Claims 4 and 14)  the determination of moving object characteristics or “signatures” wherein the object would be a blur or blob in the image data.  The recording of the camera would include multiple frames which would be analyzed to determine the characteristics or signatures of the moving object.  (See [0017+])
(Claim 5 and 15)  the characteristics or feature extracted include horizontal angle or release angle (See [0017+])
(Claim 6 and 16)  the camera recording the moving object or blob through acquiring a plurality of image frames are analyzed to determine if they correspond the same or different moving objects (See [0017+] which speaks of the blob detection through cameras or a plurality of frame and [0068+] which speaks of multiple objects wherein spatial and temporal analysis determine which object is being tracked.)
(Claim 8 and 18)  which speaks of narrowing the beam with a predefined width which is considered calibration to the first launch area (See [0068+])
(Claim 9 and 19) a radar and imaging system are described in [0017+ and 0068+, wherein multiples thereof are taught or suggested (See [0020+]) 
(Claim 10 and 20)  trajectory, launch angle and speed are amongst the shot characteristics or signatures measured (See [0017+ and 0068+]).
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Rankin with the teaching of Asghar to allow multiple objects to be tracked (See [0068+]) and to obtain motion characteristics that may be used to further characterize the path of the moving object for later analysis (See [0017+]).

	Regarding claim 22, Rankin teaches the measuring, correlation and display of data for multiple impact locations and relaying the data to the appropriate golfer or location based on the analysis (See 3:50+) and the use of multiple sensor assemblies (See 5:13+).  Asghar teaches the use of radar device and multiples thereof (See [0017+] wherein the radar would inherently have a detection capability based on speed and flight time.  The functioning of the system to transmit data based on speed and time below a threashold is directed towards the functioning of the system wherein the prior art systems would be capable of achieving this functioning.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Rankin with the teaching of Asghar to allow multiple objects to be tracked (See [0068+]) and to obtain motion characteristics that may be used to further characterize the path of the moving object for later analysis (See [0017+]).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US 6,179,720 B1) in view of Asghar (US 2019/0391254 A1) and Turetken (US 2015/0281655 A1).

	Regarding claims 7 and 17, Turetken teaches interger programming and optimization at [0022+] which is used for object tracking.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Rankin with the teaching of Turetken to provide means or evidence for the appearance of different objects in image data (See Abstract and [0022+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711